NONPRECEDENTIAL DISPOSITION
                               To be cited only in accordance with
                                        Fed. R. App. P. 32.1




                United States Court of Appeals
                                       For the Seventh Circuit
                                       Chicago, Illinois 60604

                                      Submitted March 7, 2012*
                                       Decided March 9, 2012

                                               Before

                                RICHARD A. POSNER, Circuit Judge

                                DIANE P. WOOD, Circuit Judge

                                JOHN DANIEL TINDER, Circuit Judge
          
No. 11‐3308

KIRSHA BROWN‐YOUNGER,                                Appeal from the United States District
     Plaintiff‐Appellant,                            Court for the Northern District of Illinois,
                                                     Eastern Division. 
        v.
                                                     No. 11 C 6071
STATE OF ILLINOIS and CITY OF
CHICAGO,                                             Robert W. Gettleman,
     Defendants‐Appellees.                           Judge.



                                              O R D E R

        Kirsha Brown‐Younger appeals the dismissal of her civil rights complaint against the
State of Illinois and the Chicago Police Department for failure to state a claim. See 28 U.S.C.
§ 1915(e)(2)(B). We affirm.



        *
         The appellees were not served with process in the district court and are not
participating in this appeal. After examining the appellant’s brief and the record, we have
concluded that oral argument is unnecessary. Thus, the appeal is submitted on the brief and
the record. See FED. R. APP. P. 34(a)(2)(C).
No. 11‐3308                                                                                  Page 2

        In her complaint, filed in part under 42 U.S.C. § 1983, Brown‐Younger claimed that
police, the State, the CIA, and the FBI were monitoring her behavior, organizing hate groups
to attack her, and otherwise harassing her. The district court screened the complaint and
dismissed it because Brown‐Younger failed to name an individual defendant, specify how
her rights were violated, or allege that any violation of her rights resulted from an official
policy of the State of Illinois or the Chicago Police Department. 

        On appeal Brown‐Younger rehashes the allegations of her complaint and argues that
the district court abused its discretion by failing to serve process on the defendants and by
dismissing the complaint without a hearing. But dismissal here was appropriate because a
complaint must contain sufficient facts to state a claim that is plausible on its face, see
Ashcroft v. Iqbal, 129 S.Ct. 1937, 1949–50 (2009); Bausch v. Stryker Corp., 630 F.3d 546, 558 (7th
Cir. 2010); Sharp Elecs. Corp. v. Metro. Life Ins. Co., 578 F.3d 505, 510 (7th Cir. 2009); Brooks v.
Ross, 578 F.3d 574, 581 (7th Cir. 2009). Brown‐Younger’s implausible allegations—that state
and federal officials are organizing hate groups to attack her, using various technologies to
monitor her activities and thoughts, psychologically harassing her, and attempting to drive
her to suicide and financial ruin—do not meet this standard.

                                                                                     AFFIRMED.